     Case 3:17-cv-00447-MMD-CLB Document 107 Filed 08/21/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     BRENDAN NASBY,                                    Case No. 3:17-cv-00447-MMD-CLB
7                                    Plaintiff,                        ORDER
             v.
8
      JAMES COX, et al.,
9
                                 Defendants.
10

11          Plaintiff Brendan Nasby (“Nasby”) brings this case under 42 U.S.C. § 1983. Before

12   the Court is the Report and Recommendation (“R&R”) of United States Magistrate Judge

13   Carla L. Baldwin, recommending the Court grant Defendants’ motion to dismiss unserved

14   Defendants Adam Watson and Michael Fletcher (ECF No. 91), and their motion to dismiss

15   unserved Defendant Howard Skolnik (ECF No. 93). (ECF No. 106.) Nasby had until

16   August 11, 2020, to file an objection to the R&R, but has not done so. The Court will adopt

17   the R&R in full.

18          This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   fails to object to a magistrate judge’s recommendation, the Court is not required to conduct

21   “any review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn,

22   474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

23   2003) (“De novo review of the magistrate judges’ findings and recommendations is

24   required if, but only if, one or both parties file objections to the findings and

25   recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes

26   (1983) (providing that the court “need only satisfy itself that there is no clear error on the

27   face of the record in order to accept the recommendation”).

28
     Case 3:17-cv-00447-MMD-CLB Document 107 Filed 08/21/20 Page 2 of 2


1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends granting

3    Defendants’ two motions to dismiss unserved Defendants for Nasby’s failure to effectuate

4    service of process. (ECF No. 106 (recommending the Court grant ECF Nos. 91, 93).) The

5    Court agrees with Judge Baldwin. See Fed. R. Civ. P. 4(m) (providing the Court must

6    dismiss unserved defendants after a period of time has elapsed, and after the Court

7    provides notice to the plaintiff). Having reviewed the R&R and the record in this case, the

8    Court will adopt the R&R in full.

9           It is therefore ordered, adjudged, and decreed that the Report and

10   Recommendation of Magistrate Judge Carla L. Baldwin (ECF No. 106) is accepted and

11   adopted in its entirety.

12          It is further ordered that Defendants’ motion to dismiss two unserved Defendants

13   (ECF No. 91) is granted.

14          It is further ordered that Defendants’ motion to dismiss another unserved Defendant

15   (ECF No. 93) is granted.

16          It is further ordered that Defendants Adam Watson, Michael Fletcher, and Howard

17   Skolnik are dismissed from this action without prejudice.

18          DATED THIS 21st day of August 2020.

19
20

21                                            MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27
28

                                                 2
